Citation Nr: 0842416	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  02-00 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to September 29, 
1997, for a grant of service connection for degenerative disc 
disease of the lumbar spine with bilateral leg radiculopathy.

2.  Entitlement to an initial rating in excess of 60 percent 
for degenerative disc disease of the lumbar spine with 
bilateral leg radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
January 1971.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision.

The Board previously issued two decisions in this case.  The 
first, in January 2003, denied the veteran's claim for an 
earlier effective date for the grant of service connection.  
The veteran appealed on the grounds that VA had not fully 
complied with its duties to notify and assist.  In April 
2004, the Court of Appeals for Veterans Claims (Court) 
vacated the Board's January 2003 decision.  VA appealed; and 
in March 2008, the United States Court of Appeals for the 
Federal Circuit affirmed the Court of Appeals for Veterans 
Claims.

The second Board decision was issued in January 2004, 
remanding the veteran's claim for an increased rating for his 
back to the RO for additional development.

In addition to the foregoing, the claims file shows than in 
January 2003, the RO deferred action on two other claims 
pending receipt of additional evidence.  (One claim was to 
reopen service connection for post traumatic stress disorder, 
and the other was service connection for diabetes).  The 
current record does not reflect any further action has been 
taken on these issues, and they are Referred to the RO for 
appropriate action.  

Likewise, the veteran submitted a statement in January 2003, 
indicating he had 20 different disabilities which were the 
result of his alleged exposure to herbicides.  As the current 
record does not show these to have been adjudicated by the 
RO, they also are Referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In January 2004, the Board remanded the veteran's claim of 
entitlement to an initial rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine with bilateral 
leg radiculopathy for additional development.  Specifically, 
the remand directed the RO to obtain copies of the veteran's 
Social Security Administration (SSA) records and private 
treatment records.  The remand also directed the RO to 
readjudicate the veteran's claim following completion of the 
requested development.  

Since the Board's remand, SSA records were obtained, and a 
letter was received from a private physician, Brian Ellefson, 
D.O. dated in July 2004.  However, the veteran's claim does 
not appear to have been readjudicated since the development 
was completed.

In addition, given the lengthy passage of time since the 
veteran's claim was last rated, further development should be 
completed.  VA treatment records should be updated, and a VA 
examination should be ordered to evaluate the current 
condition of the veteran's back condition.  Likewise, the 
veteran should be notified of changes in the regulations for 
rating spinal disabilities which have occurred since his 
claim was initially adjudicated.

With regard to the effective date issue, the Court's decision 
to vacate the Board's 2003 decision was premised on the 
conclusion the veteran was prejudiced by failing to provide 
him the notice as required by 38 U.S.C.A. § 5103A and its 
implementing regulations.  To comply with the Court's 
decision, remand is necessary.  

Under the circumstances described above, the case is REMANDED 
for the following action:

1.  As directed by the Court, provide the 
veteran with a letter that: 

*	informs him about the information and 
evidence not of record that is necessary 
to substantiate his claim; informs him 
about the information and evidence that 
VA will seek to provide; and informs him 
about the information and evidence he is 
expected to provide with regard to his 
claims for a rating in excess of 60 
percent for a lower back disability and 
for an earlier effective date for the 
grant of service connection for a back 
disability;  

*	explains how effective dates and 
disability rates are calculated, 
including citation to 38 C.F.R. § 3.400 
and the regulations and schedular 
criteria for evaluating disabilities of 
the spine effective since 1997;

*	requests that the veteran provide VA 
with a list of all the private treatment 
providers he has seen since August 2004 
(the date he last indicated that he had 
no additional evidence to submit).

2.  Contact any private treatment 
providers the veteran lists and request 
their treatment records for the veteran 
since 2004.

3. Obtain VA treatment records for the 
veteran from March 2005 to the present.  

4.  After the requested development is 
completed, schedule the veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability.  
The examiner should be provided with the 
veteran's claims file and should note that 
it was made available in his examination 
report.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically:
*	indicate whether there is any 
residual of a fractured vertebra;     
*	indicate whether the veteran's lumbar 
spine is ankylosed, and, if so, whether 
the ankylosis is favorable or 
unfavorable;
*	provide range of motion measurements 
for the veteran's lumbar spine using a 
goniometer, and indicate whether there 
is any additional functional loss due 
to pain or due to weakness, 
fatigability, incoordination, or pain 
on movement;
*	indicate whether the veteran has been 
prescribed bed rest to treat any 
incapacitating episodes of 
intervertebral disc syndrome in his 
lumbar spine;
*	identify any neurological disability 
resulting from the veteran's lumbar 
spine disability, and, if a 
neurological disability is diagnosed, 
provide an opinion as to its nature and 
severity. 

3.  After the development of the claims has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




